DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on August 11, 2022:
Claims 1-20 are pending;
The 112 rejections are withdrawn in light of the amendment;
The prior art rejections of record stand as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the axially facing surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 2 nor claim 1 sets forth any clear antecedent basis for “the axially facing surface” recited at line 3 of claim 2 or what the axially facing surface is a surface of (see claim 3 which more clearly recites “an axially facing surface of the retention member”).  Furthermore, the language “with reference to” is ambiguous as to how the axially facing surface is referenced with respect to the battery cell frames.  Merely reciting “with reference to” without any limitation regarding how the surface is disposed relative to the axis of the battery cell frames is held to be a vague and indefinite relationship.  Claims 3-4 are dependent upon claim 4 and rejected for the same reasons.  In addition, claim 3 itself recites “an axially facing surface” and it is additionally unclear whether the limitation of claim 3 is to the same axially facing surface or not of claim 2.
Claim 14 is vague and indefinite with respect to the language “with reference to”.  The language “with reference to” is ambiguous as to how the axially facing surface is referenced with respect to the battery cell frames.  Merely reciting “with reference to” without any limitation regarding how the surface is disposed relative to the axis of the battery cell frames is held to be a vague and indefinite relationship.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yum et al. (U.S. Patent Application No. 2018/0269441).
As to claim 1, Yum discloses an enclosure having a floor ; a plurality of battery cell frames 74 disposed along an axis within the enclosure, each battery cell frame including a frame foot 94 that projects laterally outward; 
an endplate 78 at an axial end of the plurality of battery cell frames 74, the endplate 78 including an endplate retention flange that projects laterally outward to laterally overlap with a portion of a retention member 86; and
a retention member 86 extending axially alongside the plurality of battery cell frames 74, the retention member 86 including a lip 108 that projects laterally inward across the frame feet 94 such that the frame feet 94 are held between the lip 108 and the floor 64/90, the retention member 86 including an axial end portion that is secured (fixed or attached firmly so it cannot be moved) directly to the endplate retention flange via member 140 which is retained in a corresponding opening on the end of retention member 86.  In addition the retention member includes an axial end portion that is secured directly to an additional endplate retention flange 112 (Figs. 3-7).  The fastening of the endplate 78 to the cell frames 74 and retention member 86 imparts sufficient compression such that the retention member 86 is secured directly to the endplate retention flange.

    PNG
    media_image1.png
    993
    919
    media_image1.png
    Greyscale

As to claim 2, a mechanical fastener 106 extends axially through an aperture in an endplate extension flange 112 and is at least partially received within a bore provided by the retention member 86 (Figs. 3-7).  As best that claim 2 is defined, the retention member axially facing surface is oriented in some fashion (horizontally, vertically, perpendicular each to some extent) with reference to the axis of the plurality of battery cell frames 74.  Furthermore, the claim is not clear as to what surface the term “the axially facing surface” is directed to as it relates to the previously recited claim limitations.
As to claim 3, the bore opens to an axially facing surface (axial in the direction of the fastener 106 and fastener bore) and the endplate retention flange 112 is positioned against the adjacent side (lower surface) of the axially facing surface (Fig. 6 for example).  

    PNG
    media_image2.png
    281
    907
    media_image2.png
    Greyscale

As to claim 5, retention member 86 is an extruded retention member (para. [0066]).
As to claim 6, the battery cell frames 874 each hold a corresponding battery 70 therein (Figs. 3-7).
As to claim 10, the endplate 78 is a first end plate at a first axial end of the plurality of battery cell frames 74 and further comprising a second endplate 78 at an opposite, second axial end of the battery cell frames 74, the retention member 86 extending from the endplate retention flange of the first endplate to an endplate retention flange of the second endplate 78, the retention member 86 secured directly to the retention flange of each endplate retention flange of each endplate 78 (Figs. 3-4).
As to claim 11, a tensioning rod 96 extends from the first to the second endplate 78 to compress the battery cell frames 4 axially between the first and second endplates 78, wherein the lip 108 projects laterally inward to laterally overlap with at least a portion of the tensioning rod 96 (Figs 3 and 6-7).
As to claim 12, the tensioning rod 96 extends through apertures 98 in the frame feet 94 of the plurality of battery cell frames (Figs. 3 and 6-7).
As to claim 13, Yum discloses a method of retaining comprising
providing a plurality of battery cell frames 74 disposed along an axis within an enclosure, each battery cell frame including a frame foot 94 that projects laterally outward; 
holding the plurality of battery cell frames 74 relative to a floor 64/90 using a retention member 86 extending axially alongside of the plurality of battery frames 74, the retention member including a lip 108 that projects laterally inward across the frame feet 94 such that the frame feet 94 are held between the lip 108 and the floor 64/90,
securing (fixing or attaching firmly so it cannot be moved) an axial end portion of the retention member 86 directly to an endplate retention flange of an endplate 78 that is disposed at an axial end of the plurality of battery cell frames, the endplate retention flange projecting laterally outward to laterally overlap with a portion of the retention member 86 (Figs. 3-7).  In addition the retention member includes an axial end portion that is secured directly to an additional endplate retention flange 112 (Figs. 3-7).  The fastening of the endplate 78 to the cell frames 70 and retention member 86 imparts sufficient compression such that the retention member 86 is secured directly to the endplate retention flange.
As to claim 14, a mechanical fastener 106 extends through an aperture in an endplate extension flange 112 and is at least partially received within a bore provided by the retention member 86 (Figs. 3-7). The bore opens to an axially facing surface (axial in the direction of the fastener 106 and fastener bore) and the endplate retention flange 112 is positioned against the adjacent side (lower surface) of the axially facing surface (Fig. 6 above for example).  As best that claim 14 is defined, the retention member axially facing surface is oriented in some fashion (horizontally, vertically, perpendicular each to some extent) with reference to the axis of the plurality of battery cells. 
As to claim 15, retention member 86 is an extruded retention member (para. [0066]).
As to claim 16, the battery cell frames 74 each hold a corresponding battery 70 therein (Figs. 3-7).
As to claims 17 and 19, a tensioning rod 96 extends from the first to the second endplate 78 to compress the battery cell frames 4 axially between the first and second endplates 78, wherein the lip 108 projects laterally inward to laterally overlap with at least a portion of the tensioning rod 96 (Figs 3 and 6-7).
As to claim 18, the endplate 78 is a first end plate at a first axial end of the plurality of battery cell frames 74 and further comprising a second endplate 78 at an opposite, second axial end of the battery cell frames 74, the retention member 86 extending from the endplate retention flange of the first endplate to an endplate retention flange of the second endplate 78, the retention member 86 secured directly to the retention flange of each endplate retention flange of each endplate 78 (Figs. 3-4).
As to claim 20, the tensioning rod 96 extends through apertures 98 in the frame feet 94 of the plurality of battery cell frames (Figs. 3 and 6-7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application No. 2018/0269441) as applied to claim 1 above, and further in view of Kwok et al. (U.S. Patent Application No. 2014/0154539).
Yum does not teach of the bore being a threaded bore.
Kwok teaches that it was known in the art to secure battery components in a battery housing by securing elements with a fastener 24 that can be secured to a corresponding receiving fastener element which can be a blind hole, through hole and the hole can further be tapped for threads if desired (para. [9936]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the bore to be tapped for threads as taught by Kwok as it was an art-recognized configuration for receiving a corresponding threaded fastener therein so as to effectively align and secure adjacent components together.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application No. 2018/0269441) as applied to claim 1 above, and further in view of Obasih et al. (U.S. Patent Application No. 2012/0263988) or Fujiwara et al. (U.S. Patent Application No. 2012/0312614).
 As to claim 7, Yum teaches of providing a plurality of fasteners 106 extend vertically upward through a respective retention member 86 having corresponding bore therein.  The fasteners 106 then engage with a second fastener 128 (Figs. 3, 6-7).  As to claim 8, the second fastener 128 is a nut (Figs. 3, 6-7).
Yum does not teach of the first fasteners extending vertically downward to a second fastener that is secured relative to the floor (claim 7), of the second fastener being a weld nut (claim 8), or the second fastener secured relative to the floor by a floor retention member (claim 9).
Obasih discloses an assembly wherein battery frames have a flange portion 152 which is mounted to a base using a first fastener 156 that extends vertically downward through a retention member 146 to a corresponding second fastener.  The second fastener to which the bolt 156 is inserted is affixed to the inner bottom surface of the housing and receives the end of the bolt 156, thereby exemplifying a type of weld nut.
Fujiwara discloses a first fastener bolt 22 directed vertically downward to affix batteries to a corresponding weld nut 21 to effectively attached a battery assembly to a floor housing using a top-down approach (Fig. 5).
The configurations of Yum, Obasih and Fujiwara each effectively provide a design for securing battery components to a battery housing.  These elements perform the identical function in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification and a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Whether the approach is an upward approach or a top-down approach, each configuration provides a suitably equivalent design for securing elements to the housing and would have been readily within the skill of the ordinary worker in the art to fasten accordingly.  Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the fastening components of Yum to employ a top-down approach using fasteners which correspond to such as shown by either Obasih or Fujiwara since they were equivalent designs for securing battery components to a battery housing accordingly.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (U.S. Patent Application No. 2018/0269441) as applied to claim 1 above, and further in view of Uraguchi et al. (U.S. Patent Application No. 2017/0174160).
 As to claim 7, Yum teaches of providing a plurality of fasteners 106 extend vertically upward through a respective retention member 86 having corresponding bore therein.  The fasteners 106 then engage with a second fastener 128 (Figs. 3, 6-7).  As to claim 8, the second fastener 128 is a nut (Figs. 3, 6-7).
Yum does not teach of the first fasteners extending vertically downward to a second fastener that is secured relative to the floor (claim 7), of the second fastener being a weld nut (claim 8), or the second fastener secured relative to the floor by a floor retention member (claim 9).
Uraguchi discloses an assembly wherein battery frames have a flange portion 12L which is mounted to a base using a first fastener 21 that extends vertically downward through a retention member 22 to a corresponding second fastener 31 (applied to claim 7).  The second fastener to which the bolt 31 is inserted is affixed to the inner bottom surface of the housing and receives the end of the bolt 31, thereby exemplifying a type of weld nut (applied to claim 8).  The second fastener 31 is secured to the floor 23 by a floor retention member 30 (bracket 30, applied to claim 9).  Such a design was known in the art as an equivalent means for coupling batteries to a floor of a battery housing and interchanging mechanical parts to achieve the same functionality would have been well within the skill of the ordinary worker in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the attachment configuration of Yum to employ a top-down approach wherein the bolt 21 extends vertically downward to a corresponding lower nut assembly as taught by Uraguchi since it would have provided an alternative equivalent design for effectively coupling the battery frame, floor and retention member together.
The configurations of Yum and Uraguchi each effectively provide a design for securing battery components to a battery housing.  These elements perform the identical function in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification and a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Whether the approach is an upward approach or a top-down approach, each configuration provides a suitably equivalent design for securing elements to the housing and would have been readily within the skill of the ordinary worker in the art to fasten accordingly.  Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the fastening components of Yum to employ a top-down approach using fasteners which correspond to such as shown by Uraguchi since they were equivalent designs for securing battery components to a battery housing accordingly.
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Yum does not teach of the retention member being “secured directly” to the end plate retention flange.
	While the Examiner appreciates Applicant’s remarks and reference to the disclosure, the Examiner respectfully disagrees with Applicant’s allegation that the interpretation of the claims is not consistent with Applicant’s Specification.
"PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art.” Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term.  The term has not been explicitly given a special definition. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” (MPEP § 2111).
	As to the phrase “secured directly”, the plain meaning of the term “secured” can have an array of meanings including “in a firm position that prevents unwanted movement; e.g. secure footing (reference to the definition supplied by https://www.britannica.com/dictionary/secure) and “to make firm or tight, fasten” (reference to the definition supplied by thefreedictionary.com https://www.thefreedictionary.com/securing).  So it can be seen that the term “secured” has a broadest reasonable interpretation which includes keeping an object in a firm position that prevents unwarranted movement.  Such is the degree of “securing” disclosed by Yum.
	Second the retention member 86 of Yum is in direct contact with the endplate retention flange of the end plate 78 as discussed above.
	Lastly, it is noted that the retention member 86 of Yum includes a flange portion that includes component 112 which is secured directly to the retention member 86 via fastener 106.  Therefore, Yum still teaches of direct securing with a fastener.

    PNG
    media_image2.png
    281
    907
    media_image2.png
    Greyscale
	Therefore, Yum does appear to still read on a retention member secured directly to the endplate retention flange.
	As to the orientation of claims 2 and 13, it is noted that the attempt to further distinguish the invention of claims 2 and 13 by reciting the additional language of “wherein the axially facing surface is with reference to the axis of the plurality of battery cells”.  However, as discussed above, the limitation does not sufficiently overcome the prior art teachings as the term “with reference to” does not provide a sufficient relationship to determine what the term “with reference to” is limited.  
	As discussed above Yum teaches of a plurality of battery cell frames 74, retention member 86 extending axially along the frames 74 and an endplate 78 at an axial end of the battery cell frames 74.  The endplate 78 includes an extension flange (shown above) that projects laterally outward to laterally overlap the retention member 86.  The retention member 86 (including a lip which lies on the top of the frame feet such that the frame feet are held between the upper lip of the retention member 86 and an enclosure floor).
	As further mentioned, Yum teaches of a mechanical fastener 106 that extends axially (along the shaft of the fastener 106 as shown in marked-up Fig. 6 above) through an aperture in the endplate retention flange (portion 112 of the end plate 78) and the fastener 106 further at least partially received within a corresponding bore in the retention member 86 (bore through which the shaft of the fastener 106 is inserted).  
	While claims 2 and 14 further attempt to differentiate the orientation of the features therein in relation to the axis of the battery cell frames, the language therein still does not provide sufficient language to overcome the orientation of Yum.  
	Claims 2 and 14 only appear to recite that an/the axially facing surface is “with reference” to the axis of the plurality of battery cell frames.  As indicated above, the language “with reference to” does not sufficiently indicate what reference is (facing, parallel to, perpendicular to, oriented in some relative fashion with respect/reference to the battery frames axis).  It cannot be said that “with reference to” imparts a sufficient relationship in the claims to preclude orientations other than what may be disclosed in the specification but not sufficiently recited in the claims.  Since the features of Yum are still applicable to the claims as outlined above and since the claims do not sufficiently detail what the relationship of “with reference to” covers, the claims are still anticipated.
	Therefore this argument is not persuasive and the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725